Nick's Garage, Inc. v Geico Indem. Co., Govt. Empls. Ins. Co. (2019 NY Slip Op 00817)





Nick's Garage, Inc. v Geico Indem. Co., Govt. Empls. Ins. Co.


2019 NY Slip Op 00817


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (1002/18) CA 16-01853.

[*1]NICK'S GARAGE, INC., PLAINTIFF-APPELLANT,
vGEICO INDEMNITY COMPANY, GOVERNMENT EMPLOYEES INSURANCE COMPANY, GEICO GENERAL INSURANCE COMPANY, AND GEICO CASUALTY INSURANCE COMPANY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument denied.